Case: 17-14260    Date Filed: 05/31/2018   Page: 1 of 2


                                                              [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 17-14260
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 4:16-cr-00037-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus

REGINAL DAVIS,

                                                               Defendant-Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                           ________________________

                                   (May 31, 2018)

Before MARCUS, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:

         LaRae D. Moore, appointed counsel for Reginal Davis in this direct criminal
              Case: 17-14260    Date Filed: 05/31/2018   Page: 2 of 2


appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Davis’s convictions and sentences are AFFIRMED.




                                         2